Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims were received from Applicant on 1 June 2021.  Claims 1-5 were amended.  Claim 6 is new.

Claim Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “zig zag” shape (Claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (If this is the main claimed innovation, it should be shown.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 6, it is unclear of what constitutes a “zig zag” in the context of Applicant’s invention.  A circuitous or serpentine pattern associated with radiators and heat exchangers (see previous Citation of Record Regina US 5445099 A) probably does not fit the Oxford English Dictionary of zig zag “A series of short lines inclined at angles in alternate directions; a line or course having sharp turns of this kind; concrete something characterized by such lines or turns. Originally in in zigzag (= French en zigzag).” because the requirements of “sharp turns” are generally avoided in fluid systems that use a more gentle radius to minimize friction.  The spec or drawings would need to provide more context to know how sharp a term Applicant is claiming to constitute zig-zag.  ()

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Grover (US 4360350 A) in view of Arbuckle (US 8864538 B1).
	Regarding Claim 1, Grover discloses a cooling system for a water-borne vessel comprising a propeller shaft extending from a bow end at which the shaft is driven by an inboard engine to a stern end at which a propeller is fixed to the propeller shaft, the cooling system comprising: a strut (Element 16) in the form of a highly thermally conducting structure for attachment to the bottom of the vessel's hull, at the stern end, for supporting the propeller shaft of the vessel, the strut comprising a fluid inlet, a fluid outlet, and a channel or channels within the strut for transporting fluid between the fluid inlet and fluid outlet (Element 24 has an inlet and outlet): one or more fluid conduits (Element 24) for location inside the vessel's hull for coupling the fluid inlet and fluid outlet engine and a pump (Element 26) for circulating a fluid through the conduits and said channel(s), wherein cooling of a fluid of the cooling system is provided substantially only as it flows through the strut.  Grover does not explicitly disclose wherein the diesel motor is an electric motor and/or batteries.
Arbuckle discloses wherein an electric motor and/or batteries benefits cooling water similar to an engine.  (See Fig. 2.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the engine Grover for an electric motor.  The motivation to modify Arbuckle is to apply the cooling benefits of a known cooling circuit for an engine to known substitute method of propulsion that also benefits from cooling.

Regarding Claim 5, Grover in view of Arbuckle discloses a vessel comprising a cooling system according to claim 1. (See Grover Fig. 1.)

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grover (US 4360350 A) in view of Arbuckle (US 8864538 B1) and further in view of Creighton (US 20040092177 A1).
	Regarding Claim 2, Grover in view of Arbuckle discloses a cooling system according to claim 1, but does not explicitly disclose wherein the strut comprises a bearing for supporting a propeller shaft and for facilitating rotation of the shaft with the strut. 
	Creighton discloses wherein a propeller strut comprises a bearing for supporting a propeller shaft and for facilitating rotation of the shaft with the strut.  (See Fig. 5.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a bearing to the strut of Grover.  The motivation to modify Grover is to add the benefit of reduced friction as taught by Creighton.

Regarding Claim 3, Grover in view of Arbuckle discloses cooling system according to claim 1, but does not explicitly disclose wherein the strut is formed substantially of a metal. 
Creighton discloses wherein steel is a building material suitable for boat construction.  (paragraph 20)   It would have been obvious at the time of filing for a person of ordinary skill in the marine art to use steel as a building material for the strut of Grover.  The motivation to modify Grover is to add to use a construction material previously recognized as suitable for the type of construction.

Regarding Claim 4, Grover in view of Arbuckle and further in view of Creighton discloses a  cooling system according to claim 3, wherein the metal is steel or brass. (See rejection Claim 3 above.)

Claims 1-5 are alternately rejected under 35 U.S.C. 103 as being unpatentable over Grover (US 4360350 A) in view of Arbuckle (US 8864538 B1) and further in view of Creighton (US 20040092177 A1).

Arbuckle discloses wherein an electric motor and/or batteries benefits cooling water similar to an engine.  (See Fig. 2.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the engine Grover for an electric motor.  The motivation to modify Arbuckle is to apply the cooling benefits of a known cooling circuit for an engine to known substitute method of propulsion that also benefits from cooling.
Creighton discloses wherein a propeller strut comprises a bearing for supporting a propeller shaft and for facilitating rotation of the shaft with the strut.  (See Fig. 5.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a bearing to the strut of Grover.  The motivation to modify Grover is to add the benefit of reduced friction as taught by Creighton.

Claims 2-5 are obvious over Grover in view of Arbuckle and further in view of Creighton for the same reasoning as provided above.

5.	Regarding Claim 6, Grover in view of Arbuckle and further in view of Creighton discloses the cooling system according to claim 1, wherein the channel or channels have a convoluted shape including a zig-zag shape. (As best understood by Examiner, the multi-directional lines at different angles of Element 24 falls within the broadest reasonable interpretation of  a zig-zag are similar to the loop shown in Applicant’s drawings.)

Response to Arguments
Applicant's arguments filed 1 June 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Grover does not meet the claimed “strut” because the definitional feature of a strut, “…brace or the like that provides or forms part of a support structure” is not feature of the invention Grover.  Examiner disagrees.  Examiner agrees Applicant’s plain meaning is reasonable: a strut is a brace required to support (the shaft in this case), but Examiner disagrees that the keel of Grover does not satisfy the function of support.  As evidence, Applicant offers, “In Grover, the hollow keel 16 does not provide any support to the shaft 13, since the shaft 13 is floating in the sea water and passing through the hollow chamber of keel 16.”  Applicant’s characterization “the shaft 13 is floating in the sea water and passing through the hollow chamber of keel 16” is not explicit in Grover, and does not really have a logical nexus to the conclusion “the hollow keel 16 does not provide any support to the shaft 13.”  Applicant’s invention is hollow and still supports the shaft: hollowness is required for fluid flow for cooling but does not relate to the property of shaft support.  The keel of the IDS reference Stringer (US 4767367 A) is hollow to admit seawater but also shows a bearing (Element 32). Element 17 of Grover as shown in Fig.1 encloses the shaft, so “floating” is  not a fair description of the relationship of the keel to the shaft. Examiner is not persuaded that the property of being hollow for fluid flow is a reasonable nexus to provide evidence that the shaft is unsupported.



    PNG
    media_image1.png
    372
    708
    media_image1.png
    Greyscale
Marine Insight discloses general knowledge of shafts includes many places it is supported.

Similar vessels to the ones in Grover show two support points at the keel: the hull where the shaft leaves the engine room, and the end of the keel by the propeller.  The article on “wet keels vs. dry keels” (https://www.retmarine.com/wet-keels-vs-dry-keels/) discusses “The propeller shaft enters the wet keel through a bronze stern bearing housing at the back of the boat and passes through another shaft bearing and shaft seal as it enters the engine compartment.”  

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    432
    928
    media_image2.png
    Greyscale

IDS reference Stringer (US 4767367 A) shows bearing 32 in the hollow keel forward of the propeller such that the keel is a strut. 

    PNG
    media_image3.png
    246
    704
    media_image3.png
    Greyscale

US 4767367 A Stringer Fig. 3. with bearing 32

Examiner’s position is that the support of the shaft by the keel would be implicit to a person of ordinary skill in the art, just as bearing in a strut would also be implicit as it is in Applicant’s drawings.  The Examiner maintains the rejection.  (Examiner notes that while the support feature is common to both “struts” and “keels”, there are many more geometrical features that Applicant may use to differentiate.)
Applicant argues the prior art of Grover lacks the claimed feature of “a form of a highly thermally conducting structure.”  As evidence, Applicant notes that Grover possess “a hollow keel 16 which is made of non- metallic material such as glass fibre reinforced plastic”.  Applicant established a 
Applicant further argues that “Creighton fails to cure the deficiencies of Grover and Arbuckle. Creighton is cited for allegedly teaching features in the dependent claims. See Office Action at 3-4. However, Creighton also fails to teach or suggest the above-quoted features of amended claim 1, nor does the Examiner assert so.”  This is not factually correct.  The dependent claimed features do cure the asserted deficiencies of Claim 1.  Creighton was cited for providing a support bearing in Claim 2, which cures the asserted deficiency of a brace providing support in Claim 1.  .  Creighton was cited for providing a thermally conductive material of steel in Claim 3 and 4, which cures the asserted deficiency of a lacking a highly thermally conductive structure in Claim 1.  This is made more explicit with the alternate rejection presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                        4 September 2021